Mr. J.C. Harp Chairman Amendment 35 Committee P. O. Box 228 Donaldson, Arkansas 71941
Dear Mr. Harp:
This opinion is issued in response to your request, received by our office on December 7, 1987, for certification of the following proposed popular name and ballot title:
(Popular Name)
             "ELECTION OF THE MEMBERS OF THE ARKANSAS GAME AND FISH COMMISSION"
(Ballot Title)
             "AN AMENDMENT TO THE ARKANSAS CONSTITUTION TO PROVIDE FOR THE ELECTION OF THE MEMBERS OF THE GAME AND FISH COMMISSION."
The Attorney General is required pursuant to Ark. Stat. Ann. 2-208 (Supp. 1985) to approve and certify the popular name and ballot title of all proposed initiative or referendum acts or amendments before the petitions are circulated for signature.  The purpose of my review and certification is to ensure that the ballot title and popular name honestly, intelligibly and fairly set forth the proposed act or amendment.  Arkansas Women's Political Caucus v. Riviere, 283 Ark. 463, 466, 677 S.W.2d 846
(1984); Becker v. Riviere, 277 Ark. 252, 254, 641 S.W.2d 2 (1982). 2-208 neither requires nor authorizes this office to make any legal determinations concerning the merits of the act or amendment or the likelihood that the act or amendment will accomplish its stated objections. Consequently, this review has been limited to determining whether your proposed ballot title and popular name accurately and impartially summarize the provisions of your proposed amendment.
A popular name serves to identify the amendment and need not contain detailed information which might be required of a ballot title.  Chaney v. Bryant, 259 Ark. 294, 297, 532 S.W.2d 741
(1976).  Therefore, the proposed popular name is deemed sufficient as submitted and is hereby approved.
A ballot title must include an impartial summary of the proposed act which will give the voter a fair understanding of the issues presented.  Hoban v. Hall, 229 Ark. 416, 417, 316 S.W.2d 185
(1958); Becker v. Reviere, 270 Ark. 219, 223, 226, 604 S.W.2d 555
(1980).  It must be concluded in this instance that the proposed ballot title does not summarize the proposed amendment.  The proposed ballot title is therefore disapproved, and the following title is hereby substituted:
   AN AMENDMENT TO THE ARKANSAS CONSTITUTION TO PROVIDE FOR THE ELECTION OF THE MEMBERS OF THE GAME AND FISH COMMISSION; TO INCREASE THE NUMBER OF COMMISSION MEMBERS FROM EIGHT (8) TO NINE (9); TO ESTABLISH FOUR (4) YEAR TERMS, WITH EACH COMMISSIONER LIMITED TO THREE (3) CONSECUTIVE TERMS; AND TO PROVIDE THAT EACH COMMISSIONER SHALL RECEIVE AN ANNUAL SALARY OF NO LESS THAN $25,000.
Pursuant to Ark. Stat. Ann.  2-206 (Repl. 1976), instructions to canvassers and signers are enclosed herewith.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.